Citation Nr: 0630919	
Decision Date: 10/02/06    Archive Date: 10/10/06

DOCKET NO.  02-00 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Shreveport, 
Louisiana


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred from January 7-10, 2001.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.R. Steyn, Counsel

INTRODUCTION

The veteran had active military service from June 1965 to 
March 1967. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a May 2001 determination of the Department of 
Veterans Affairs Medical Center (VAMC) in Shreveport, 
Louisiana, which denied the veteran's claim seeking 
entitlement to reimbursement of medical expenses incurred 
during hospitalization in January 2001.   

The veteran's claim was initially denied by the Board in a 
June 2004 decision.  The veteran appealed that decision to 
the United States Court of Appeals for Veterans Claims 
(Court), and in March 2006, the Court granted a joint motion 
for remand which vacated the Board's June 2004 decision, and 
remanded the veteran's claim for additional development.  

The appeal is REMANDED to the VAMC via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Although the veteran was afforded a hearing before a Veterans 
Law Judge in October 2003, the Veterans Law Judge who 
conducted said hearing is no longer employed by the Board.  
The veteran was sent a letter in May 2006, asking if he 
wished to be scheduled for another hearing.  The veteran 
replied in June 2006 that he wished to be scheduled for a 
videoconference hearing before a Veterans Law Judge.  Thus, 
the veteran's claim must be remanded so that he can be 
scheduled for said hearing, and the veteran should be 
contacted to determine where he wishes to appear for the 
hearing.  


Pursuant to the March 2006 joint motion for remand, the Board 
determines that the veteran's claim should also be remanded 
so that he can be sent a VCAA letter that informs him of the 
information and/or evidence needed to substantiate his claim 
of reimbursement of unauthorized medical expenses incurred 
from January 7-10, 2001.  

Hence, this case is REMANDED for the following action:

1.  Ensure that all notification action 
required by the VCAA has been completed.  
In particular, send the veteran and his 
attorney a letter advising him of the 
information and/or evidence needed to 
substantiate his claim of reimbursement 
of unauthorized medical expenses incurred 
from January 7-10, 2001.  Advise the 
appellant as to his and VA's 
responsibilities under the VCAA.  The 
appellant should also be requested to 
provide any evidence in his possession 
that pertains to his claim.  

2.  The veteran should be contacted to 
determine where he wishes to appear for 
his videoconference hearing.  After the 
veteran responds, the veteran should be 
scheduled to appear for his 
videoconference hearing before a Veterans 
Law Judge of the Board at the appropriate 
Regional Office or at the Shreveport, 
Louisiana VAMC.  

After the hearing has been held, the case should be returned 
directly to the Board for further consideration.  No further 
action on the part of the RO is required with respect to the 
issue on appeal.  The RO need not readjudicate the claim, and 
a Supplemental Statement of the Case need not be issued.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



